UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2102



PATRICIA A. MORRISON,

                                              Plaintiff - Appellant,

          versus


KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Wheeling. Frederick P. Stamp, Jr., Chief
District Judge. (CA-99-101-5)


Submitted:   January 26, 2001          Decided:     February 26, 2001


Before MOTZ and KING, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Gregory L. Kordic, KORDIC & ASSOCIATES, Cleveland, Ohio, for Appel-
lant. Melvin W. Kahle, Jr., United States Attorney, Helen Campbell
Altmeyer, Assistant United States Attorney, Charlotte J. Hardnett,
Acting General Counsel, Frank V. Smith, III, Acting Principal
Deputy General Counsel, John M. Sacchetti, Associate General Coun-
sel for Program Litigation, Etzion Brand, Supervisory Attorney,
Retirement, Survivors and Supplemental Assistance Litigation
Branch, Office of the General Counsel, SOCIAL SECURITY ADMINIS-
TRATION, Baltimore, Maryland, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Patricia A. Morrison appeals the district court’s order dis-

missing her complaint against the Commissioner of the Social Secu-

rity Administration.   We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error.    Accordingly, we affirm on the

reasoning of the district court.      See Morrison v. Apfel, Commis-

sioner, No. CA-99-101-5 (N.D.W. Va. June 23, 2001).      We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                            AFFIRMED




                                 2